   8:21-cv-00252-RFR-SMB Doc # 10 Filed: 09/09/21 Page 1 of 2 - Page ID # 56




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KARLA ANN WESTJOHN,

                     Plaintiff,                               8:21CV252

       v.
                                                                ORDER
SELDIN CO.,

                     Defendant.


KARLA ANN WESTJOHN,
                                                              8:21CV350
                     Plaintiff,

       v.

SELDIN CO., DOUGLAS COUNTY,
NEBRASKA, and NEBRASKA HUMANE
SOCIETY,

                     Defendants.


      Having received a request for accommodation from plaintiff Karla Ann Westjohn
(“Westjohn”), and due to the capabilities of the U.S. Court’s PACER System, the Court
finds that good cause has been shown and the request is granted. Accordingly,

      IT IS ORDERED:
      1.     A document Westjohn e-mails to the Clerk of Court at
             clerk@ned.uscourts.gov will be considered filed in the Case Management
             Electronic Filing System (CM/ECF) in these cases as of the date it is
             received.

      2.     Any document submitted must be in PDF format.

      3.     Westjohn is signed up for electronic filing and will continue to receive
             electronic notice from CM/ECF.
8:21-cv-00252-RFR-SMB Doc # 10 Filed: 09/09/21 Page 2 of 2 - Page ID # 57




   Dated this 9th day of September 2021.

                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           Chief United States District Judge
